                   Case 19-50325-BLS             Doc 4       Filed 10/18/19        Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
                                         __
In re:                                        Chapter 11

WOODBRIDGE GROUP OF COMPANIES,
LLC, et al1.                                                   Case No. 17-12560 (BLS)

                           Remaining Debtors.                  (Jointly Administered)

                                                      __
MICHAEL GOLDBERG, as Liquidating
Trustee of the Woodbridge Liquidation Trust,
Successor in interest to the estates of
WOODBRIDGE GROUP OF COMPANIES,
LLC, et al.,
                                                               Adv. Proc. No. 19 - 50325
                  Plaintiff,

v.

RICHARD E. ATTIG; STEPHANIE L ATTIG,

                  Defendants.
                                                      __

                               ANSWER TO ADVERSARY COMPLAINT

         COMES NOW, Richard E. Attig and Stephanie L. Attig ( “Defendants”), by and through

undersigned counsel, and answers the Adversary Complaint dated August 27, 2019 (the

“Complaint”), and filed by Michael Goldberg, in his capacity as Liquidating Trustee of the

Woodbridge Liquidation Trust (the “Plaintiff”) for the jointly administered estates of

Woodbridge Group of Companies, LLC et al. (the “Debtor” or “Woodbridge”), as follows:



1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423
            Case 19-50325-BLS         Doc 4    Filed 10/18/19     Page 2 of 9




                              NATURE OF THE ACTION

1. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 1 of the Complaint and therefore deny the same.

                                     THE PARTIES

2. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 2 of the Complaint and therefore deny the same.

3. Admitted, except as to the legal term “Investors”, which is a legal conclusion.

                            JURISDICTION AND VENUE

4. The allegations set forth in Paragraph 4 of the Complaint state a legal conclusion to

   which no response is required. To the extent that a response is required, Defendants deny

   the allegations and demand strict proof thereof.

5. The allegations set forth in Paragraph 5 of the Complaint state a legal conclusion to

   which no response is required. To the extent that a response is required, Defendants deny

   the allegations and demand strict proof thereof.

6. Defendants do not consent to the entry of final orders or judgment by the Bankruptcy

   Court.

7. The allegations set forth in Paragraph 7 of the Complaint state a legal conclusion to

   which no response is required. To the extent that a response is required, Defendants deny

   the allegations and demand strict proof thereof. However, the Defendants do not dispute

   the venue for this proceeding.
            Case 19-50325-BLS         Doc 4     Filed 10/18/19     Page 3 of 9




8. The allegations set forth in Paragraph 8 of the Complaint state a legal conclusion to

   which no response is required. To the extent that a response is required, Defendants deny

   the allegations and demand strict proof thereof.

                                 CASE BACKGROUND

9. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 9 of the Complaint and therefore deny the same.

10. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 10 of the Complaint and therefore deny the same.

                                          FACTS

11. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 11 of the Complaint and therefore deny the same.

12. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 12 of the Complaint and therefore deny the same.

13. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 13 of the Complaint and therefore deny the same.

14. Defendants lack information sufficient to form a belief as to the truth of the allegations

   contained in Paragraph 14 of the Complaint and therefore deny the same.

15. The allegations set forth in Paragraph 15 of the Complaint state a legal conclusion to

   which no response is required. To the extent that a response is required, Defendants deny

   the allegations and demand strict proof thereof.

16. Defendants deny the allegations set forth in Paragraph 16 of the Complaint and demand

   strict proof thereof.
           Case 19-50325-BLS         Doc 4    Filed 10/18/19     Page 4 of 9




17. Defendants deny the allegations set forth in Paragraph 17 of the Complaint and demand

   strict proof thereof.

18. Defendants deny the allegations set forth in Paragraph 18 of the Complaint and demand

   strict proof thereof.

19. Defendants deny the allegations set forth in Paragraph 19 of the Complaint and demand

   strict proof thereof.

                             FIRST CLAIM FOR RELIEF

                (Avoidance of Preferential Transfers – 11 U.S.C. §547)

20. Defendants reincorporate their answers as set forth in the above Paragraphs 1-19 as

   though set fully forth herein.

21. Defendants deny the allegations set forth in Paragraph 21 of the Complaint and demand

   strict proof thereof.

22. Defendants deny the allegations set forth in Paragraph 22 of the Complaint and demand

   strict proof thereof.

23. Defendants deny the allegations set forth in Paragraph 23 of the Complaint and demand

   strict proof thereof.

24. Defendants deny the allegations set forth in Paragraph 24 of the Complaint and demand

   strict proof thereof.

25. Defendants deny the allegations set forth in Paragraph 25 of the Complaint and demand

   strict proof thereof.

26. Defendants deny the allegations set forth in Paragraph 26 of the Complaint and demand

   strict proof thereof.
              Case 19-50325-BLS         Doc 4    Filed 10/18/19     Page 5 of 9




   27. Defendants deny the allegations set forth in Paragraph 27 of the Complaint and demand

      strict proof thereof.

   28. Defendants deny the allegations set forth in Paragraph 28 of the Complaint and demand

      strict proof thereof.

   29. Defendants deny the allegations set forth in Paragraph 29 of the Complaint and demand

      strict proof thereof.

                                  SECOND CLAIM FOR RELIEF

                              (Recovery of Property – 11 U.S.C. § 550)

   30. Defendants reincorporate their answers as set forth in the above Paragraphs 1-29 as

      though set fully forth herein.

   31. Defendants deny the allegations set forth in Paragraph 31 of the Complaint and demand

      strict proof thereof.

   32. Defendants deny the allegations set forth in Paragraph 32 of the Complaint and demand

      strict proof thereof.

   33. Defendants deny the allegations set forth in Paragraph 33 of the Complaint and demand

      strict proof thereof.

                               THIRD CLAIM FOR RELIEF

(To Avoid Intentionally Fraudulent Transfers under 11 U.S.C. §§ 544 (b) and 548(a)(1)(A),

                              and Cal. Civ. Code §3439, et seq.)



   34. Defendants reincorporate their answers as set forth in the above Paragraphs 1-33 as

      though set fully forth herein.
               Case 19-50325-BLS         Doc 4     Filed 10/18/19     Page 6 of 9




   35. Defendants deny the allegations set forth in Paragraph 35 of the Complaint and demand

       strict proof thereof.

   36. Defendants deny the allegations set forth in Paragraph 36 of the Complaint and demand

       strict proof thereof.

                               FOURTH CLAIM FOR RELIEF

   (Recover of Property – 11 U.S.C. §§ 544(b) and 550 and Cal Civ. Code §3439, et seq.)

   37. Defendants reincorporate their answers as set forth in the above Paragraphs 1-36 as

       though set fully forth herein.

   38. Defendants deny the allegations set forth in Paragraph 38 of the Complaint and demand

       strict proof thereof.

   39. Defendants deny the allegations set forth in Paragraph 39 of the Complaint and demand

       strict proof thereof.

    DEFENDANT’S AFFIRMATIVE DEFENSES AND RESERVATION OF RIGHTS

       Defendants reserve the right to assert all applicable defenses to the claims asserted in the

Complaint. As Defendants have not yet obtained discovery from Plaintiff or third parties,

Defendants reserve the right to amend or otherwise supplement this answer, including the

defenses set forth herein, as may be appropriate. Without limiting the generality of the foregoing,

and without regard as to whether the defenses set forth below are affirmative defenses within the

meaning of Fed. R. Civ. P. 8(c) and Fed. R. Bankr. P. 7008, and without conceding that any such

defenses must be set forth in this Answer, Defendants asserts the following:

                                        FIRST DEFENSE

       Plaintiff has failed to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6), made applicable to this adversary proceeding by Fed. R. Bankr. P. 7012.
                Case 19-50325-BLS           Doc 4   Filed 10/18/19     Page 7 of 9




                                       SECOND DEFENSE

       Plaintiff cannot recover to the extent claims are barred by the applicable statutes of

limitation and/or the doctrine of laches.

                                        THIRD DEFENSE

       Under 11 U.S.C. § 547 (c)(1), Plaintiff cannot avoid any transfer to the extent such

transfer was intended by the debtor and Defendants to be a contemporaneous exchange for new

value given to the Debtor and was in fact a substantially contemporaneous exchange.

                                      FOURTH DEFENSE

       Under 11 U.S.C. § 547 (c)(2), Plaintiff cannot avoid any transfer to the extent such

transfer was in payment of a debt(s) incurred by the debtor in the ordinary course of business or

financial affairs of the debtor and Defendants, and such transfer was (i) made in the ordinary

course of business or financial affairs of the debtor and Defendants and/or (ii) made according to

ordinary business terms.

                                        FIFTH DEFENSE

       Under 11 U.S.C. § 547 (c)(4), Plaintiff cannot avoid any transfer to the extent Defendants

gave new value to or for the benefit of the debtor after such transfer (i) which was not secured by

an otherwise unavoidable security interest; and (ii) on account of which new value the debtor did

not make an otherwise unavoidable transfer to or for the benefit of the Defendants.

                                        SIXTH DEFENSE

       To the extent any transfer or portion thereof was property of any person or entity other

than the debtor, such transfer or portion thereof cannot be avoided by the Plaintiff in this action.
                  Case 19-50325-BLS         Doc 4     Filed 10/18/19     Page 8 of 9




                                        SEVENTH DEFENSE

          To the extent any transfer sought to be recovered by Plaintiff was made when the debtor

was solvent, such payment is not avoidable.

                                          EIGHT DEFENSE

          Any prepetition transfer was made in exchange for reasonably equivalent value.

                                          NINTH DEFENSE

          Defendants assert all defenses available under 11 U.S.C. § 550, including without

limitation all defenses available under 11 U.S.C. §§ 550(b)(1) and (b)(2).

                                         TENTH DEFENSE

          Plaintiff is not entitled to prejudgment or post-judgment interest or attorneys’ fees and

costs.



          WHEREFORE, the Defendants, Richard E. Attig and Stephanie L. Attig, respectfully

request that this Court find that no preferential payments were made by Debtor to the

Defendants, that judgment be entered in favor of the Defendants and against the Plaintiff on all

counts of the Complaint, and that the Defendants be awarded their costs and expenses, including

attorneys’ fees, together with such other and further relief as this Court may deem just and

proper.
              Case 19-50325-BLS   Doc 4   Filed 10/18/19   Page 9 of 9




Dated: October 18, 2019                           Respectfully submitted:

                                                  /s/ Brian S. Sullivan
                                                  Brian A. Sullivan, Esq. (#2098)
                                                  Werb & Sullivan
                                                  1225 N. King Street
                                                  Suite 600
                                                  Wilmington, DE 19801
                                                  Tel: 302.652.1100
                                                  Fax: 302.652.1111
                                                  bsullivan@werbsullivan.com

                                                  Counsel for Defendants Richard and
                                                  Stephanie Attig
